                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:18-CR-00340-D

UNITED STATES OF AMERICA

              V.


ELBERT TOJUAN MCNEILL
a/k/a "Chicken"

                           FINAL ORDER OF FORFEITURE

      WHEREAS, on August 4, 2020 this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 18 U.S.C. § 924(d)(l) and 21 U.S.C. § 853,

based upon the defendant's plea of guilty to offenses in violation of 21 U.S.C.

§§ 841(a)(l), 846 and 18 U.S.C. § 924(d)(l), preliminarily forfeiting to the United

States the defendant's interest in certain property, to wit:

          •   $720.00 1 in U.S. Currency seized from the defendant;

          •   Twenty-three (23) 9 mm rounds of ammunition, and

          •   Eighteen (18) .410 gauge cartridges;

      AND WHEREAS, it appears from the record that the actual amount to be

forfeited is $720.00 rather than the $1,090.00 U.S. Currency listed in the August 4,

2020 Preliminary Order of Forfeiture;

      AND WHEREAS, in accordance with Supplemental Rule G(4)(i)(A), the

Government is not required to publish notice, as the property forfeited is worth less




1The original amount listed in the Preliminary Order of Forfeiture was $1,090.00 in U.S.
Currency; but is corrected herein to read $720.00 in U.S. currency.
                                           1


        Case 5:18-cr-00340-D Document 78 Filed 02/12/21 Page 1 of 2
than $1,000. In addition, as no other potential claimants are known, no direct notice

need be provided;

      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.       That the subject personal property is hereby forfeited to the United

States. That the United States Marshals Service and/or the Federal Bureau of

Investigation is directed to dispose of the property according to law, including

destruction.

      2.       That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of Justice's

Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).

      SO ORDERED this t'-day of ft,,bnu.ri         , 202/.




                                  United States District Judge




                                            2


           Case 5:18-cr-00340-D Document 78 Filed 02/12/21 Page 2 of 2
